[FORM OF AMENDMENT OF OPTION AGREEMENT]

Re: Amendment of Option Agreement

Dear      :

Dycom Industries, Inc. (the “Company”) has determined that it is advisable to
accelerate vesting of all of its outstanding and otherwise unvested stock option
grants with exercise prices that are greater than or equal to the Company’s
closing price on the New York Stock Exchange (“NYSE”) as of July 21, 2005 (other
that those held by non-executive directors). Subject to the condition set forth
below, this accelerated vesting will apply to all stock options that have been
granted to you by the Company under its 1998 Incentive Stock Option Plan or 2003
Long-Term Incentive Plan (the “Plans”) with exercise prices that are greater
than or equal to the Company’s closing price on the NYSE as of July 21, 2005
that are outstanding and otherwise unvested as of the date of this letter (your
“Outstanding Options”).

This accelerated vesting of your Outstanding Options is conditioned, however, on
your agreement that you will not sell, transfer, assign, pledge or otherwise
dispose of, alienate, or encumber, either voluntarily, or involuntarily, any
shares that you acquire on exercising the accelerated portion of your
Outstanding Options (other than shares required to cover the exercise price and
satisfy withholding taxes) at any time before that portion of your Outstanding
Options would have vested under the terms of the applicable Plan or award
agreement (without giving effect to this acceleration, but including any
possible acceleration of vesting that would otherwise occur following a change
in control or other circumstances causing accelerated vesting as set forth in
the applicable Plan and award agreement or any other agreement between you and
the Company). Except as provided herein, any sale or transfer, or purported sale
or transfer, of any such shares or any interest therein prior to that vesting
date shall be null and void.

If you decide to exercise the accelerated portion of your Outstanding Options
prior to the time that portion of your Outstanding Options would have otherwise
vested (including accelerated vesting set forth in the applicable Plan or award
agreement or any other agreement between you and the Company), the Company will
issue shares only in certificate form evidencing that the shares you acquire on
exercise with the following legend and such other legends as may be acquired or
appropriate under applicable law:

“THE OWNERSHIP OF THIS CERTIFICATE AND THE SHARES OF STOCK EVIDENCED HEREBY AND
ANY INTEREST THEREIN ARE SUBJECT TO SUBSTANTIAL RESTRICTIONS ON TRANSFER UNDER
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND DYCOM INDUSTRIES, INC. A
COPY OF SUCH AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY OF DYCOM
INDUSTRIES, INC.”

Additionally, you agree to redeliver the certificates to the Company to be held
by the Company until the restrictions on transfer have lapsed (i.e., until the
accelerated portion of your Outstanding Options would have otherwise vested).
Promptly after the transfer restrictions on any such shares have lapsed, the
Company will deliver to you a certificate or certificates, free of the
restrictive legend described above, evidencing such shares. Upon the occurrence
of a stock split, reverse stock split, stock dividend or any other change in
capitalization, reorganization, merger or similar event affecting the Company’s
common stock, the transfer restrictions set forth above applicable to any stock
that you may have acquired upon exercise of an option will continue in effect
with respect to any consideration or other securities received in respect of
such stock.

By executing this agreement, you and the Company agree that this letter
amendment amends, and supersedes any inconsistent provisions of, the award
agreements evidencing your Outstanding Options.

Please acknowledge your agreement with the foregoing by signing the enclosed
copy of this letter agreement where indicated below and returning the executed
copy to the Company care of Richard B. Vilsoet, General Counsel. You should
return the letter so that it is received by the Company no later than July 21,
2005. If you have any questions, please call Richard Vilsoet at (561) 799-2231.

Sincerely,

Richard B. Vilsoet
General Counsel

Acknowledged and Agreed:

By:

[Name of Optionee]

